Citation Nr: 1717224	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  05-22 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder manifested by anxiety and psychosis, to include as being secondary to an in-service harassment. 


REPRESENTATION

Appellant represented by:	Robert V. Chishom, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran; and T.K.


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran was enlisted in the Kansas Army National Guard from March 16, 1978 through March 15, 2001, and during that time, had documented active duty service from September 1978 through May 1979 as well as periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office Center in Wichita, Kansas (the RO), which denied the Veteran's claim.  The Veteran perfected an appeal of that denial.

The Veteran testified during a March 2007 videoconference hearing. A transcript of that testimony is associated with the claims file.  In a February 2010 letter, the Veteran and her representative were notified by the Board that the Veterans Law Judge who conducted the March 2007 hearing was no longer employed by the Board, and if the Veteran requested another hearing before a Veterans Law Judge, she was to respond within 30 days from the date of the letter.  Neither the Veteran not her representative requested a new hearing.  Accordingly, the Board will proceed with review of the case.  See 38 C.F.R. § 20.707.

In a June 2011 decision, the Board denied service connection for the claimed acquired psychiatric disorder.  The Veteran subsequently appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Joint Motion for Remand, counsel on behalf of the Veteran and the VA secretary (the parties) asserted that the Board failed to explain adequately its reasons for determining that the Veteran's assertions of in-service harassment are not credible.  In that regard, the parties noted that the Board impermissibly relied entirely on a finding that the claimed harassment was not corroborated in the record, and hence, was not in compliance with the Court's holding in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), which held that although the Board does have authority to weigh lay evidence against medical evidence, it may not dismiss lay evidence without a credibility determination "merely because [it is] not corroborated by contemporaneous medical records."  Buchanan, 451 F.3d at 1336.  Moreover, the parties argued, to the extent that the Board based its denial upon a finding that the alleged in-service harassment was not corroborated, the Board impermissibly required the corroboration of a stressor as an element for service connection for the Veteran's non-PTSD psychiatric disorder.  In that regard, the parties argued, the Board failed to provide an explanation as to the significance of the absence of any corroborating evidence of the Veteran's claimed in-service harassment.  The parties' motion was granted by the Court and the Board's June 2011 denial was vacated and remanded to the Board for further proceedings consistent with the parties' JMR.

Subject to the above, the Board remanded this matter in June 2012 for further development, to include: verifying all periods of ACDUTRA and INACDUTRA; obtaining the Veteran's social security records; obtaining additional records for any private treatment identified by the Veteran, in particular, records from Cook County Mental Health Center, Valeo Health Center, and Shawnee County Health Agency; affording the Veteran a new VA examination of her claimed psychiatric disorder; and readjudication of the issue on appeal by the agency of original jurisdiction.  

Following the development described above, the Veteran's claim was returned to the Board.  In a May 2015 remand, the Board determined that the Veteran's June 2014 examination was inadequate and that further development was necessary.  The Veteran was afforded a new examination in July 2016 and the matter has since been returned the Board. 

This appeal was processed using the Virtual VA paperless claims processing system and VBMS. 






FINDINGS OF FACT

The Veteran's acquired psychiatric disorder diagnosed as other specified trauma- and stressor-related disorder as secondary to sexual harassment is causally and etiologically related to her military service.


CONCLUSION OF LAW

The criteria for service connection for other specified trauma- and stressor-related disorder as secondary to sexual harassment have been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for an acquired psychiatric disability.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding this issue.

Service Connection - Acquired Psychiatric Disorder

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154 (a) (West 2015) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Psychiatric Disability 

The July 2016 VA examination report includes a diagnosis of other specified trauma and stressor-related disorder as secondary to sexual harassment.  Thus, a current psychiatric disability has been demonstrated.

The Veteran contends that her current psychiatric disability is related to various stressors in service.  

The Veteran's service treatment records (STRs) do not note any reports, findings, diagnoses, or treatment pertaining to any in-service sexual harassment.  However, her STRs and private medical records reveal diagnoses of depression, anxiety and bipolar disorder which were contemporaneous with her service.  

These diagnoses continue after her separation from the Kansas Army National Guard in March 2001. 

In regards to the incidents of harassment, she reported in a July 2005 Statement in Support of Claim that while in service she was subject to racial epithets, was passed over for promotion, and on one occasion in 1990 she was instructed by a male officer to remove her pants so that she could be taped (the Veteran described taping as the act of taking the body measurements of an unclothed person to determine if they met physical standards if weight gain was suspected).  During this incident the Veteran requested that a female soldier be present, but her request was denied, and she was held in the room for an hour. 

She further testified during her March 2007 hearing that she was subject to sexual harassment while in service, but did not report any incidents of harassment because it would be "wiped out". 

The Veteran is competent to report in-service stressors.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Furthermore, there is nothing to explicitly contradict her reports and they are otherwise consistent with the evidence of record and the circumstances of her service.  Thus, the Board concludes that her reports are also credible and the in-service stressors described above are conceded for purposes of the diagnosed psychiatric disabilities.  

The only reliable medical opinion as to the etiology of the Veteran's current other specified trauma and stressor-related disorder is that of the VA examiner who conducted the July 2016 VA examination.  The examiner conducted an in-person interview and reviewed all available VBMS and CPRS records.  

In addition to the above mentioned incidents of harassment, and multiple psychiatric diagnoses, the examiner also noted that the Veteran reported that she began having difficulty with mood and stress in 1988 or 1989 after being transferred to Kansas Army National Guard at Topeka in 1986. 

Furthermore, the record reflects that the Veteran was recognized for her service on several occasions, including a letter from Kansas Governor Mike Hayden in 1989.  However, in June 1990 she was reprimanded and reduced in rank for absence without leave.  In July 1995 she reprimanded and reduced in rank again for "inefficiency".  She was reprimanded once more in August 1996 for "misconduct".

The examiner opined that based upon her understanding of the etiology and course of the Veteran's mental health symptoms, it was at least as likely as not (50 percent or greater probability) that her other unspecified trauma and stressor-related disorder due to sexual harassment were incurred during her periods of active duty service, ACDUTRA or INACDUTRA.

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that she has suffered from psychiatric disability ever since service.  See 38 C.F.R. § 3.303 (b).  Her statements with regard to suffering in-service harassment are supported by the documentation of her reprimands and reduction in rank.  See 38 C.F.R. § 3.304 (f)(5).  In addition, her consistent reports of ongoing psychiatric symptoms ever since her in-service harassment are considered forthright and credible.  

In reaching this conclusion, the Board notes that, as distinct from a military reservist, a member of the National Guard may be called to duty by the governor of his state. To this end, members of the National Guard only serve the federal military when they are formally called into the military service of the United States; at all other times, National Guard members serve solely as members of the state militia under the command of a state governor.  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a member of the National Guard must have been ordered into federal service by the President of the United States, see 10 U.S.C.A § 12401 , or must have performed "full-time duty" under the provisions of 32 U.S.C.A §§ 316 , 502,503, 504, 505.

While there is uncertainty in the record whether her stressful events occurred during periods of ACDUTRA or a period of federal service, the Board will resolve the evidence in her favor and conclude that the stressful events occurred during a period of ACDUTRA or qualifying INACDUTRA.  Furthermore, the most probative evidence of record, the July 2016 VA examination, supports that there is a causal link between the Veteran's current psychiatric disabilities and the stressor events she endured during her military service.

In light of the above opinion and resolving reasonable doubt in the Veteran's favor, the weight of the evidence reflects that her current other specified trauma and stressor-related disorder as secondary to sexual harassment is related to service.  Accordingly, service connection for this disability is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

The criteria for entitlement to service connection for an acquired psychiatric disorder manifested by anxiety and psychosis, to include as being secondary to an in-service harassment.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


